Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to the applicant’s arguments
The previous rejection is withdrawn. 
However a new search has been conducted and a new reference was found. Therefore a new rejection is made based on the applicant’s arguments.  Applicant’s arguments are now moot in view of the new rejection of the claims. 
 	Allowable Subject Matter
	The combination of both dependent claim 15 and dependent claim 7 into the independent claim would be allowable over the prior art of record. 


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 and 10 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US 2013/0308794A1 to Jochim et al. that was filed in 2012 and in view of U.S. Patent Application Pub. No.: US 2021/0063569 A1 to Crew et al. that was filed in 8-29-19.  
Jochim discloses “ 1.    (Original) A method for providing uninterrupted media content during vehicle navigation, the method comprising:  (see paragraph 3-13 and 20-37 and claims 17-18) 
Determining by control circuitry one or more directions from route data and one or more navigation announcements for each of the one or more directions; for each navigation announcement:  (see paragraph 3-13 and 20-37 ad claims 17-18)
Jochim is silent but Crew teaches “….determining, by the control circuitry, whether current playback of a media asset from a plurality of media assets in a playlist ends within a predefined time threshold
before the navigation announcement; and
responsive to the determination that the current playback of the
media asset from the plurality of media assets in the playlist ends within the predefined time
threshold before the navigation announcement, pausing via the audio system of the vehicle, the
playback of the playlist until the navigation announcement has elapsed”.  (see paragraph 88-91 where the audio system receives instructions from the navigation system and the controller 150 can interrupt the navigation instructions or pause the navigation instructions or reduce a volume of the navigation instructions for the SECOND audio or spatialized speech instructions where played in full and then the audio can resume when the spatialized speech instructions are played)
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Crew with the disclosure of Jochim since Crew teaches that a navigation announcement can be paused to provide the audio of a more pertinent item to the user and then when the more pertinent item is provided and played in full, then the navigation announcement which is less pertinent can be played. This allows the user to hear the more pertinent audio file as desired to provide for an improved user functional device that is more tailored to the user.   See Crew at paragraph 80-91. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is alternatively rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Reddit, Fade Out Music During Navigation Voice,( https://www.reddit.com/r/CarPlay/comments/aqq5av/fade_out_music_during_navigation_voice/)(Feb. 29, 2019(hereinafter “Reddit”)  and in  view of NPL, Apple Developer, Human Interface Guidelines, Audio, Page 1, (June 18,2018)  and in view of Crew. 
    PNG
    media_image1.png
    864
    867
    media_image1.png
    Greyscale

REDDIT is silent but Apple NPL  teaches“ 1.    (Original) A method for providing uninterrupted media content during vehicle navigation, the method comprising:  (see paragraph 1-7 where the audio is  
    PNG
    media_image2.png
    680
    865
    media_image2.png
    Greyscale

Determining by the control circuitry one or more directions from route data and one or more navigation announcements for each of the one or more directions; for each navigation announcement:  (see navigation bars at page 1 and FIG. 1 where the device provides turn by turn directions by apple maps)
 “determining by the control circuitry whether current playback of a media asset from a plurality of media assets in a playlist ends within a predefined time threshold before the navigation announcement; and (see page 3 where by using apple carplay™ and google Maps™ at the same time, the FM radio is muted completely and then the turn by turn direction are played and when the turn by turn directions are over then the FM radio is back on) (see page 3 where by using apple carplay™ and google Maps™ at the same time, the FM radio is muted completely and then the turn by turn direction are played and when the turn by turn directions are over then the FM radio is back on); 
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of REDDIT and the teachings of APPLE since REDDIT teaches that a device (mobile smartphone) can include spoken GPS navigation directions (from Google maps™ or Apple maps™ and Waze™) and also played music from a media source (mp3, Apple music™, Spotify™ or Pandora™).  To avoid the two (spoken GPS instructions and the music) from interfering with one another, the device will pause the music for an interval.  Then the device will play the navigation instructions during the paused interval. Then once the device navigation spoken GPS instructions have finished, then the 
Reddit is silent but Crew teaches “….determining, by the control circuitry, whether current playback of a media asset from a plurality of media assets in a playlist ends within a predefined time threshold
before the navigation announcement; and
responsive to the determination that the current playback of the
media asset from the plurality of media assets in the playlist ends within the predefined time
threshold before the navigation announcement, pausing via the audio system of the vehicle, the
playback of the playlist until the navigation announcement has elapsed”.  (see paragraph 88-91 where the audio system receives instructions from the navigation system and the controller 150 can interrupt the navigation instructions or pause the navigation instructions or reduce a volume of the navigation instructions for the spatialized speech instructions where played in full and then the audio can resume when the spatialized speech instructions are played)
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Crew with the disclosure of REDDIT since Crew teaches that a navigation announcement can be paused to provide the audio of a more pertinent item to the user and then when the more pertinent item is provided and played in full, then the navigation announcement which is less pertinent can be played. This allows the user to hear the more pertinent audio file as desired to provide for an improved user functional device that is more tailored to the user.   See Crew at paragraph 80-91. 

Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Reddit, Fade Out Music During Navigation Voice,( https://www.reddit.com/r/CarPlay/comments/aqq5av/fade_out_music_during_navigation_voice/)(Feb. 29, 2019(hereinafter “Reddit”)  and in  view of NPL, Apple Developer, Human Interface Guidelines, Audio, Page 1, (June 18,2018) and in view of NPL, Jones, Matt, et al.,  ONTRACK: Dynamically adapting music playback to support navigation, Pers Ubiquit Comput (2008) 12:513–525, DOI 10.1007/s00779-007-0155-2 (https://link.springer.com/content/pdf/10.1007/s00779-007-0155-2.pdf) and in view of Crew.

Reddit is silent but Jones teaches “2.    (Original) The method of claim 1, wherein the route data is received from a navigation application.  (see page 513-514, second column to first column where the audio volume of the media is reduced to provide the turn by turn navigation);
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of REDDIT and the teachings of JONES since JONES teaches that a device (mobile smartphone) can include a media device that can overlay a GPS navigation direction within the media stream by changing a volume, or balance or fading of the audio.  For example, the device can provide a normal volume 

Claim 3 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Reddit, Fade Out Music During Navigation Voice,( https://www.reddit.com/r/CarPlay/comments/aqq5av/fade_out_music_during_navigation_voice/)(Feb. 29, 2019(hereinafter “Reddit”)  and in  view of NPL, Apple Developer, Human Interface Guidelines, Audio, Page 1, (June 18,2018) and in view of NPL, Jones, Matt, et al.,  ONTRACK: Dynamically adapting music playback to support navigation, Pers Ubiquit Comput (2008) 12:513–525, DOI 10.1007/s00779-007-0155-2 (https://link.springer.com/content/pdf/10.1007/s00779-007-0155-2.pdf) and in view of Crew.

Reddit is silent but Jones teaches “3.    (Original) The method of claim 1, wherein date of the current playback of the media asset from the plurality of media assets in the playlist is received from a media application. (see page 513-514, second column to first column where the audio volume of the media is reduced to provide the turn by turn navigation and where the audio is a song on the portable music player);
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of REDDIT and the teachings of JONES since JONES teaches that a device (mobile smartphone) can include a media device that can overlay a GPS navigation direction within the media stream by changing a volume, or balance or fading of the audio.  For example, the device can provide a normal volume through the headphones when walking and a user can input a destination. See page 514. However, then by perceiving the music from shifting from left from the right, the user can understand that he must turn at that location.  When the music stops, the user can understand that she has reached her destination.   This can ensure that the navigation instruction is overlaid within the music.  See pages 513-515 of Jones.  

Claim 4 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Reddit, Fade Out Music During Navigation Voice,( https://www.reddit.com/r/CarPlay/comments/aqq5av/fade_out_music_during_navigation_voice/)(Feb. 29, 2019(hereinafter “Reddit”)  and in  view of NPL, Apple Developer, Human Interface Guidelines, Audio, Page 1, (June 18,2018) and in further in view of United States Patent No.: US 8423071 B1 to Sun Yaojun and in view of Crew.  
Reddit is silent but Yaojun teaches “4.    (Original) The method of claim 1, wherein the predefined time threshold is 10 seconds.  (see col. 13, lines 20-67 where the media can be paused ten seconds);
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of REDDIT and the teachings of Yaojun since Yaojun teaches that a device (mobile smartphone) can include a data loss where the streaming of the media is lost.  In this instance, a rate of delivery of the media can be slowed to accommodate the data loss, or a data can be paused.  When the data is resumed, the rate can be returned to normal or the data can be resumed.   This can ensure the user does not even realize that there is a data loss and the music can continue. However, a pause can be provided for 10 seconds or more and then whenever the communication is provided again, after the obstruction in the signal is navigated, the music can continue.  See abstract and claims 1-11.  

Claim 5 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Reddit, Fade Out Music During Navigation Voice,( https://www.reddit.com/r/CarPlay/comments/aqq5av/fade_out_music_during_navigation_voice/)(Feb. 29, 2019(hereinafter “Reddit”)  and in  view of NPL, Apple Developer, Human Interface Guidelines, Audio, Page 1, (June 18,2018) and in further in view of United States Patent Application Pub. No.: US 2020/0007943 A1 to Filmeyer that was filed in 2016 and in view of Crew.  

Reddit is silent but Filmeyer teaches “5.    (Original) The method of claim 1, wherein the predefined time threshold is set by a user instruction”.  (see paragraph 34 and 63-64 where the user may specify a pause of the content and then the media is set to resume from a third position of the program that precedes the first position of the media when the user restarts this on the user’s phone; see claims 2-4);
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of REDDIT and the teachings of Filmeyer since Filmeyer teaches that a device can stream video or music having certain time stamps.  However, when the video is paused by the user, the user may have paused at a location where they are 

 Claim 6 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Reddit, Fade Out Music During Navigation Voice,( https://www.reddit.com/r/CarPlay/comments/aqq5av/fade_out_music_during_navigation_voice/)(Feb. 29, 2019(hereinafter “Reddit”)  and in  view of NPL, Apple Developer, Human Interface Guidelines, Audio, Page 1, (June 18,2018) and in view of NPL, Jones, Matt, et al.,  ONTRACK: Dynamically adapting music playback to support navigation, Pers Ubiquit Comput (2008) 12:513–525, DOI 10.1007/s00779-007-0155-2 (https://link.springer.com/content/pdf/10.1007/s00779-007-0155-2.pdf) and in view of Crew.

 “6.    (Original) The method of claim 1, further comprising:
determining a type of the media asset from the plurality of media assets; (see page 513-514, second column to first column where the media is a song being played over headphones and the audio volume of the media is reduced to provide the turn by turn navigation and where the audio is a song on the portable music player); retrieving a type specific time threshold value based on the type of the media asset from the plurality of media assets; and  (see page 513-514, second column to first column where the audio volume of the media is reduced in one ear phone to indicate to the user to turn at this moment; see page 516 )  
assigning the type specific time threshold value to the predefined time threshold. (see page 513-514, second column to first column and page 516 where the audio volume of the media is reduced to provide the turn by turn navigation and where the audio is a song on the portable music player and where when the user has received the destination then the device mutes and begins to fade and the volume goes to zero when the user is indicated at the user’s destination);


Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Reddit, Fade Out Music During Navigation Voice,( https://www.reddit.com/r/CarPlay/comments/aqq5av/fade_out_music_during_navigation_voice/)(Feb. 29, 2019(hereinafter “Reddit”)  and in  view of Filmeyer and in view of NPL, Apple Developer, Human Interface Guidelines, Audio, Page 1, (June 18,2018) and in view of NPL, Jones, Matt, et al.,  ONTRACK: Dynamically adapting music playback to support navigation, Pers Ubiquit Comput (2008) 12:513–525, DOI 10.1007/s00779-007-0155-2 (https://link.springer.com/content/pdf/10.1007/s00779-007-0155-2.pdf) and in view of Crew.

Reddit is silent but Jones teaches “7.    (Original) The method of claim 5, wherein the type of the media asset is at least one of audio, video, live broadcast, music, movie, audio book, documentary, lecture, holographic media, 3D media, augmented reality media, or virtual reality media”. (see page 513-514, second column to first column where the audio volume of the media is reduced to provide the turn by turn navigation and where the audio is a song on the portable music player);
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of REDDIT and the teachings of JONES since JONES teaches that a device (mobile smartphone) can include a media device that can overlay a GPS navigation direction within the media stream by changing a volume, or balance or fading of the audio.  For example, the device can provide a normal volume through the headphones when walking and a user can input a destination. See page 514. However, then by perceiving the music from shifting from left from the right, the user can understand that he must turn at that 

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Reddit, Fade Out Music During Navigation Voice,( https://www.reddit.com/r/CarPlay/comments/aqq5av/fade_out_music_during_navigation_voice/)(Feb. 29, 2019(hereinafter “Reddit”)  and in  view of NPL, Apple Developer, Human Interface Guidelines, Audio, Page 1, (June 18,2018) and in view of U.S. Patent No.: 7,693,652 B2 to Cheung and in view of Crew. 

Reddit is silent but Cheung teaches “8.    (Original) The method of claim 1, further comprising: responsive to pausing playback of the playlist until the navigation announcement has elapsed, generating for presentation an advertisement”.  (see col. 7, lines 1-35 wherein when the GPS announces that the user has reached the destination then the advertisement can be provided to the user for a garage that is close to the user’s final destination);


Claims 9-10 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Reddit, Fade Out Music During Navigation Voice,( https://www.reddit.com/r/CarPlay/comments/aqq5av/fade_out_music_during_navigation_voice/)(Feb. 29, 2019(hereinafter “Reddit”)  and in  view of NPL, Apple Developer, Human Interface Guidelines, Audio, Page 1, (June 18,2018) and in view of U.S. Patent No.: 7,693,652 B2 to Cheung and in view of U.S. Patent Application Pub. No.; US 2017/0102866 A1 to Calvillo et al that was filed in 2015 and in view of Crew. 

 “9.    (Original) The method of claim 8, wherein the presentation of advertisement is terminated”.  (see paragraph 228); 
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of REDDIT and the teachings of Cavillo since Cavillo teaches that an advertiser software attribute can be considered and when the attribute is satisfied, then the advertisement presentation is terminated.      See abstract and paragraph 228. 

Reddit is silent but Cheung teaches “upon elapse of the navigation announcement (see col. 7, lines 1-35 wherein when the GPS announces that the user has reached the destination then the advertisement can be provided to the user for a garage that is close to the user’s final destination);
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of REDDIT and the teachings of Cheung since Cheung teaches that a GPS device can detect a 

Reddit is silent but Cheung teaches “10.    (Original) The method of claim 8, further comprising:
determining locational information based on the one or more directions; and selecting an advertisement at least in part based on current locational information”. (see col. 7, lines 1-35 wherein when the GPS announces that the user has reached the destination then the advertisement can be provided to the user for a garage that is close to the user’s final destination);
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of REDDIT and the teachings of Cheung since Cheung teaches that a GPS device can detect a 

Claim 11 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Reddit, Fade Out Music During Navigation Voice,( https://www.reddit.com/r/CarPlay/comments/aqq5av/fade_out_music_during_navigation_voice/)(Feb. 29, 2019(hereinafter “Reddit”)  and in  view of NPL, Apple Developer, Human Interface Guidelines, Audio, Page 1, (June 18,2018) and  in view of Crew.
Reddit is silent but apple NPL that teaches “ 11.    (Original) A system for providing uninterrupted media content during vehicle navigation, comprising: (see paragraph 1-7 where the audio is  
    PNG
    media_image2.png
    680
    865
    media_image2.png
    Greyscale


memory configured to retrieve route data and one or more navigation announcements for each of the one or more directions; and control circuitry configured to:
determine one or more directions from the route data and the one or more navigation announcements for each of the one or more directions; for each navigation announcement: (see navigation bars at page 1 and FIG. 1 where the device provides turn by turn directions by apple maps)
Apple is silent but Reddit discloses “determine whether current playback of a media asset from a plurality of media assets in a playlist ends within a predefined time threshold before the navigation announcement; and(see page 3 where by using apple carplay™ and google Maps™ at the same time, the FM radio is muted completely and then the turn by turn direction are played and when the turn by turn directions are over then the FM radio is back on (see page 3 where by using apple carplay™ and google Maps™ at the same time, the FM radio is muted completely and then the turn by turn direction are played and when the turn by turn directions are over then the FM radio is back on)           It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of REDDIT and the teachings of APPLE since REDDIT teaches that a device (mobile smartphone) can include spoken GPS navigation directions (from Google maps™ or Apple maps™ and Waze™) and also played music from a media source (mp3, Apple music™, Spotify™ or Pandora™).  To avoid the two (spoken GPS instructions and the music) from interfering with one 
REDDIT is silent but Crew teaches “….determining, whether current playback of a media asset from a plurality of media assets in a playlist ends within a predefined time threshold
before the navigation announcement; and
responsive to the determination that the current playback of the
media asset from the plurality of media assets in the playlist ends within the predefined time
threshold before the navigation announcement, pausing via the audio system of the vehicle, the
playback of the playlist until the navigation announcement has elapsed”.  (see paragraph 88-91 where the audio system receives instructions from the navigation system and the controller 150 can interrupt the navigation instructions or pause the navigation instructions or reduce a volume of the navigation instructions for the spatialized speech instructions where played in full and then the audio can resume when the spatialized speech instructions are played)
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Crew with the disclosure of REDDIT since Crew teaches that a navigation announcement can be paused to provide the audio of a more pertinent item to the user and then when the more pertinent item is provided and played in full, then the navigation announcement 

Claims 12-13 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Reddit, Fade Out Music During Navigation Voice,( https://www.reddit.com/r/CarPlay/comments/aqq5av/fade_out_music_during_navigation_voice/)(Feb. 29, 2019(hereinafter “Reddit”)  and in  view of NPL, Apple Developer, Human Interface Guidelines, Audio, Page 1, (June 18,2018) and in view of NPL, Jones, Matt, et al.,  ONTRACK: Dynamically adapting music playback to support navigation, Pers Ubiquit Comput (2008) 12:513–525, DOI 10.1007/s00779-007-0155-2 (https://link.springer.com/content/pdf/10.1007/s00779-007-0155-2.pdf) and in view of Crew.

Reddit is silent but Jones teaches “12.    (Original) The system of claim 11, wherein the route data is received from a navigation application. (see page 513-514, second column to first column where the audio volume of the media is reduced to provide the turn by turn navigation);
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of REDDIT and the 

Reddit is silent but Jones teaches “13.    (Original) The system of claim 11, wherein date of the current playback of the media asset from the plurality of media assets in the playlist is received from a media application. (see page 513-514, second column to first column where the audio volume of the media is reduced to provide the turn by turn navigation and where the audio is a song on the portable music player);
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of REDDIT and the 

Claim 14 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Reddit, Fade Out Music During Navigation Voice,( https://www.reddit.com/r/CarPlay/comments/aqq5av/fade_out_music_during_navigation_voice/)(Feb. 29, 2019(hereinafter “Reddit”)  and in  view of NPL, Apple Developer, Human Interface Guidelines, Audio, Page 1, (June 18,2018) and in further in view of United States Patent No.: US 8423071 B1 to Yaojun and in view of Crew.  
 “14.    (Original) The system of claim 11, wherein the predefined time threshold is 10 seconds. (see col. 13, lines 20-67 where the media can be paused ten seconds);
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of REDDIT and the teachings of Yaojun since Yaojun teaches that a device (mobile smartphone) can include a data loss where the streaming of the media is lost.  In this instance, a rate of delivery of the media can be slowed to accommodate the data loss, or a data can be paused.  When the data is resumed, the rate can be returned to normal or the data can be resumed.   This can ensure the user does not even realize that there is a data loss and the music can continue. However, a pause can be provided for 10 seconds or more and then whenever the communication is provided again, after the obstruction in the signal is navigated, the music can continue.  See abstract and claims 1-11.  

Claim 15 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Reddit, Fade Out Music During Navigation Voice,( https://www.reddit.com/r/CarPlay/comments/aqq5av/fade_out_music_during_navigation_voice/)(Feb. 29, 2019(hereinafter “Reddit”)  and in  view of NPL, Apple Developer, Human Interface Guidelines, Audio, Page 1, (June 18,2018) and in further in view of United States Patent Application Pub. No.: US 2020/0007943 A1 to Filmeyer that was filed in 2016 and in view of Crew.  

Reddit is silent but Filmeyer teaches “15.    (Original) The system of claim 11, wherein the predefined time threshold is set by a user instruction. ”.  (see paragraph 34 and 63-64 where the user may specify a pause of the content and then the media is set to resume from a third position of the program that precedes the first position of the media when the user restarts this on the user’s phone);
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of REDDIT and the teachings of Filmeyer since Filmeyer teaches that a device can stream video or music having certain time stamps.  However, when the video is paused by the user, the user may have paused at a location where they are not familiar and have missed a portion of the video. This can be attributed to the user taking a phone call and then pausing the music. The invention of Filmeyer provides a predetermined “rewind” of the media to a portion 

Claim 16 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Reddit, Fade Out Music During Navigation Voice,( https://www.reddit.com/r/CarPlay/comments/aqq5av/fade_out_music_during_navigation_voice/)(Feb. 29, 2019(hereinafter “Reddit”)  and in  view of NPL, Apple Developer, Human Interface Guidelines, Audio, Page 1, (June 18,2018) and in view of NPL, Jones, Matt, et al.,  ONTRACK: Dynamically adapting music playback to support navigation, Pers Ubiquit Comput (2008) 12:513–525, DOI 10.1007/s00779-007-0155-2 (https://link.springer.com/content/pdf/10.1007/s00779-007-0155-2.pdf) and in view of Crew.

Reddit is silent but Jones teaches “16.    (Original) The system of claim 11, wherein control circuitry is further configured to:
determine a type of the media asset from the plurality of media assets; (see page 513-514, second column to first column where   retrieve a type specific time threshold value based on the type of the media asset from the plurality of media assets; and (see page 513-514, second column to first column where the audio volume of the media is reduced in one ear phone to indicate to the user to turn at this moment; see page 516 )  
assign the type specific time threshold value to the predefined time threshold. (see page 513-514, second column to first column and page 516 where the audio volume of the media is reduced to provide the turn by turn navigation and where the audio is a song on the portable music player and where when the user has received the destination then the device mutes and begins to fade and the volume goes to zero when the user is indicated at the user’s destination);
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of REDDIT and the teachings of JONES since JONES teaches that a device (mobile smartphone) can include a media device that can overlay a GPS navigation direction within the media stream by changing a volume, or balance or 

Claim 17 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Reddit, Fade Out Music During Navigation Voice,( https://www.reddit.com/r/CarPlay/comments/aqq5av/fade_out_music_during_navigation_voice/)(Feb. 29, 2019(hereinafter “Reddit”)  and in  view of Filmeyer and in view of NPL, Apple Developer, Human Interface Guidelines, Audio, Page 1, (June 18,2018) and in view of NPL, Jones, Matt, et al.,  ONTRACK: Dynamically adapting music playback to support navigation, Pers Ubiquit Comput (2008) 12:513–525, DOI 10.1007/s00779-007-0155-2 (https://link.springer.com/content/pdf/10.1007/s00779-007-0155-2.pdf) and in view of Crew.

Reddit is silent but Jones teaches “17.    (Original) The system of claim 15, wherein the type of the media asset is at least one of music, live broadcast, movie, audio book, documentary, or educational lecture. ”. (see page 513-514, second column to first column where the audio volume of the media is reduced to provide the turn by turn navigation and where the audio is a song on the portable music player);
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of REDDIT and the teachings of JONES since JONES teaches that a device (mobile smartphone) can include a media device that can overlay a GPS navigation direction within the media stream by changing a volume, or balance or fading of the audio.  For example, the device can provide a normal volume through the headphones when walking and a user can input a destination. See page 514. However, then by perceiving the music from shifting from left from the right, the user can understand that he must turn at that location.  When the music stops, the user can understand that she has reached her destination.   This can ensure that the navigation instruction is overlaid within the music.  See pages 513-515 of Jones.  

Claim 18 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Reddit, Fade Out Music During Navigation Voice,( https://www.reddit.com/r/CarPlay/comments/aqq5av/fade_out_music_during_navigation_voice/)(Feb. 29, 2019(hereinafter “Reddit”)  and in  view of NPL, Apple Developer, Human Interface Guidelines, Audio, Page 1, (June 18,2018) and in view of U.S. Patent No.: 7,693,652 B2 to Cheung and in view of Crew. 

Reddit is silent but Cheung teaches “18.    (Original) The system of claim 11, wherein the control circuitry is further configured to:
responsive to pausing playback of the playlist until the navigation announcement has elapsed, generate for presentation an advertisement. ”.  (see col. 7, lines 1-35 wherein when the GPS announces that the user has reached the destination then the advertisement can be provided to the user for a garage that is close to the user’s final destination);
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of REDDIT and the teachings of Cheung since Cheung teaches that a GPS device can detect a final destination and then at this moment stop the navigation instructions. Based on the final destination, the gps device can play an ad for a garage that is adjacent to the final destination.  The mobile device can then collect 

Claims 19-20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Reddit, Fade Out Music During Navigation Voice,( https://www.reddit.com/r/CarPlay/comments/aqq5av/fade_out_music_during_navigation_voice/)(Feb. 29, 2019(hereinafter “Reddit”)  and in  view of NPL, Apple Developer, Human Interface Guidelines, Audio, Page 1, (June 18,2018) and in view of U.S. Patent No.: 7,693,652 B2 to Cheung and in view of U.S. Patent Application Pub. No.; US 2017/0102866 A1 to Calvillo et al that was filed in 2015 and in view of Crew. 

Reddit is silent but Cavillo teaches 19.    (Original) The system of claim 18, wherein the presentation of advertisement is terminated  (see paragraph 228);
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of REDDIT and the teachings of Cavillo since Cavillo teaches that an advertiser software attribute can be considered and when the attribute is satisfied, then the 

Reddit is silent but Cheung teaches upon elapse of the navigation announcement. ”. (see col. 7, lines 1-35 wherein when the GPS announces that the user has reached the destination then the advertisement can be provided to the user for a garage that is close to the user’s final destination);
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of REDDIT and the teachings of Cheung since Cheung teaches that a GPS device can detect a final destination and then at this moment stop the navigation instructions. Based on the final destination, the gps device can play an ad for a garage that is adjacent to the final destination.  The mobile device can then collect revenue from playing contextual ads that are targeted and relevant and can increase revenue and also provide discounts to the mobile phone user.    See abstract and col. 7, lines 1-35 of Cheung. 

 “20. (Original) The system of claim 18, wherein the control circuitry is figured configured to:
determine locational information based on the one or more directions; and select an advertisement at least in part based on current locational information. ”. (see col. 7, lines 1-35 wherein when the GPS announces that the user has reached the destination then the advertisement can be provided to the user for a garage that is close to the user’s final destination);
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of REDDIT and the teachings of Cheung since Cheung teaches that a GPS device can detect a final destination and then at this moment stop the navigation instructions. Based on the final destination, the gps device can play an ad for a garage that is adjacent to the final destination.  The mobile device can then collect revenue from playing contextual ads that are targeted and relevant and can increase revenue and also provide discounts to the mobile phone user.    See abstract and col. 7, lines 1-35 of Cheung. 

21-30. (Cancelled)
Claims 1 and 10 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, Reddit, Fade Out Music During Navigation Voice,( https://www.reddit.com/r/CarPlay/comments/aqq5av/fade_out_music_during_navigation_voice/)(Feb. 29, 2019(hereinafter “Reddit”)  and in  view of U.S. Patent Application Pub. No.: US 2018/0283891 A1 to Andrew et al. filed in 2017 and in view of Crew.  
Reddit is silent but Andrew teaches “ 1.    (Original) A method for providing uninterrupted media content during vehicle navigation, the method comprising:  (see paragraph 62-63 where based on an audio cue the music pauses and the processor pauses the music when the user is engaging in another event; see abstract where the event can be a navigation instruction) 
Determining by control circuitry one or more directions from route data and one or more navigation announcements for each of the one or more directions; for each navigation announcement:  (see FIG. 1, blocks 114-110 device provides turn by turn directions)
Andrew is silent but Reddit discloses “determining whether current playback of a media asset from a plurality of media assets in a playlist ends within a predefined time threshold before the navigation announcement; and (see page 3 where by using apple carplay™ and google Maps™ at the same time, the FM radio is muted completely and then the turn by turn direction are played and when the turn by turn directions are over then the FM radio is back on(see page 3 where by using apple carplay™ and google Maps™ at the same time, the FM radio is muted completely and then the turn by turn direction are played and when the turn by turn directions are over then the FM radio is back on)
          It would have been obvious for one of ordinary skill in the art before the effective filing date to combine the disclosure of REDDIT and the teachings of Andrew since REDDIT teaches that a device (mobile smartphone) can include spoken GPS navigation directions (from Google maps™ or Apple maps™ and Waze™) and also played music from a media source (mp3, Apple music™, Spotify™ or Pandora™).  To avoid the two (spoken GPS instructions and the music) from interfering with one another, the device will pause the music for an interval.  Then the device will play the navigation instructions during the paused interval. Then once the device navigation spoken GPS instructions have finished, then the media can resume. This ensures that there is no cross talk between the GPS and the media and that a clear navigation instruction is heard.   This 
Reddit is silent but Crew teaches “….determining, by the control circuitry, whether current playback of a media asset from a plurality of media assets in a playlist ends within a predefined time threshold
before the navigation announcement; and
responsive to the determination that the current playback of the
media asset from the plurality of media assets in the playlist ends within the predefined time
threshold before the navigation announcement, pausing via the audio system of the vehicle, the
playback of the playlist until the navigation announcement has elapsed”.  (see paragraph 88-91 where the audio system receives instructions from the navigation system and the controller 150 can interrupt the navigation instructions or pause the navigation instructions or reduce a volume of the navigation instructions for the spatialized speech instructions where played in full and then the audio can resume when the spatialized speech instructions are played)
 	It would have been obvious for one of ordinary skill in the art before the effective filing date of the disclosure to combine the teachings of Crew with the disclosure of Jochim since Crew teaches that a navigation announcement can be paused to provide the audio of a more pertinent item to the user and then when the more pertinent item is provided and played in full, then the navigation announcement which is less pertinent can be played. This allows the user to hear the more pertinent audio file as desired to provide for an improved user functional device that is more tailored to the user.   See Crew at paragraph 80-91. 
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934.  The examiner can normally be reached on Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JEAN PAUL CASS/Primary Examiner, Art Unit 3668